20-11161-tmd Doc#104 Filed 03/20/21 Entered 03/20/21 13:05:00 Main Document Pg 1 of
                                         3



                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION
  IN RE:                                §
                                        §                             Case No. 20-11161-tmd
           Allan L. Reagan              §
                                        §                             Chapter 11


                          MOTION TO DISMISS OR CONVERT CASE
  TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:
           Creditor, Village @ La Orilla LLC (“VLO”) hereby moves the Court, pursuant to 11USC

  § 1112, to dismiss or convert this case to one under Chapter 7 of the United States Bankruptcy

  Code and in support thereof would show the Court:

           1. DEBTOR DOES NOT QUALIFY FOR SUBCHAPTER V TREATMENT:

              Debtor’s Schedules and Exhibit C to his Amended Plan of Reorganization, as

              supplemented by the proofs of claim filed in this case, recognize that Debtor has

              $2,183,888 in liquidated, non-contingent and undisputed debt. In other words, but for

              the amendments made by the CARES Act, Debtor would not qualify as a Small

              Business Debtor under 11 USC 101(51D). More importantly, in addition to the debt

              recognized by Debtor as liquidated, non-contingent and undisputed, his creditors have

              filed approximately $70,000,000 in proofs of claim in this case! These debts

              include approximately $15,000,000 owed to banks on account of loans

              individually guarantied by Debtor which Debtor admitted during his Rule 2004

              Examination are currently in default (and were in default on the date of filing the

              petition). The remaining balance of the claims are principally owed pursuant to
20-11161-tmd Doc#104 Filed 03/20/21 Entered 03/20/21 13:05:00 Main Document Pg 2 of
                                         3



               leases of commercial real property through which Debtor operates his brew

               pub/theater business which were in default on the date of filing and all of which

               Debtor individually guarantied.1 While Debtor nominally lists all of these claims as

               either contingent, unliquidated, or disputed, even if only 10% of these claims are

               allowed by the Court, Debtor will not qualify for Subchapter V treatment.

           WHEREFORE, premises considered, VLO respectfully requests that the Court grant this

  motion, and enter such other and further relief as the Court deems proper.

                                                        /s/ Peter F. Lindborg
                                                        Admitted Pro Hac Vice
                                                        550 N. Brand Blvd., Ste. 1830
                                                        Glendale, CA 91203
                                                        P: (818) 637-8325
                                                        F: (818) 637-8376
                                                        plindborg@lmllp.com




  1
   Debtor may argue that some or all of his lease-related debt is subject to force majeure clauses and is, therefore,
  unliquidated. Debtor cannot make such an argument with respect to the $15,000,000 of bank loan debt.
20-11161-tmd Doc#104 Filed 03/20/21 Entered 03/20/21 13:05:00 Main Document Pg 3 of
                                         3



                                 CERTIFICATE OF SERVICE
  The signature below certifies that a true and correct copy of the foregoing document has been
  served through the ECF filing system on the persons shown below this 20th day of March, 2021:


  Mark Curtis Taylor
  Waller Lansden Dortch & Davis LLP
  100 Congress Ave, Suite 1800
  Austin, TX 78701
  (512) 685-6400
  Fax : (512) 685-6417
  Email: mark.taylor@wallerlaw.com


  Michael G. Colvard
  Martin & Drought, PC
  Weston Centre
  112 E Pecan St, Suite 1616
  San Antonio, TX 78205
  (210) 227-7591


                                                    /s/ Peter F. Lindborg
